t c memo united_states tax_court chong-kak and sang-ok lee petitioners v commissioner of internal revenue respondent hamalee distributors inc petitioner v commissioner of internal revenue respondent docket nos filed date tysun ihm for petitioners aretha jones and clement shugerman for respondent memorandum findings_of_fact and opinion laro judge chong-kak and sang-ok lee and hamalee distributors inc separately petitioned the court to redetermine respondent's determinations of the following federal_income_tax deficiencies and additions thereto the lees docket no additions to tax sec sec_6653 b a b b sec sec sec year deficiency b dollar_figure big_number big_number big_number dollar_figure --- --- big_number --- --- --- --- dollar_figure big_number --- --- dollar_figure big_number big_number --- big_number of the interest due on dollar_figure of the interest due on dollar_figure of the interest due on dollar_figure hamalee docket no taxable additions to tax_year sec sec sec sec sec ended deficiency b b b a b b dollar_figure dollar_figure --- --- dollar_figure dollar_figure big_number big_number --- --- of the interest due on dollar_figure of the interest due on dollar_figure following the consolidation of their cases for trial briefing and opinion we must decide whether hamalee underreported its taxable_income for its taxable years ended date taxable_year date taxable_year date taxable_year and date taxable_year we hold it did whether mr lee received unreported distributions from hamalee during and we hold he did whether hamalee may deduct certain unreported expenses that it allegedly paid in cash we hold it may not whether hamalee had a net_operating_loss nol in that the lees may carry back to the subject years we hold it did not whether petitioners are liable for the additions to tax for fraud determined by respondent we hold they are to the extent stated herein whether petitioners are liable for the additions to tax for substantial understatements determined by respondent we hold they are unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure we separately refer to chong-kak and sang-ok lee as mr lee and mrs lee respectively we collectively refer to mr lee and mrs lee as the lees we refer to the lees' daughter inae lee as ms lee we refer to the lees' son-in-law ick soo won as mr won we refer to hamalee distributors inc as hamalee we refer to myun suk chong as ms chong findings_of_fact our resolution of this issue moots another issue raised by the parties as to mr lee's basis in his hamalee stock on date some of the facts have been stipulated and are so found the stipulations and attached exhibits are incorporated herein by this reference the lees are husband and wife they resided in elmhurst new york when they petitioned the court they filed joint federal_income_tax returns for the years in issue hamalee is mr lee's wholly-owned corporation hamalee was formed by mr lee in under the corporate laws of the state of new york and it became an s_corporation as of date hamalee's mailing address was in elmhurst new york at the time of its petition the lees immigrated to the united_states from south korea in while in korea mr lee received a college degree in economics and mrs lee completed some college courses mr lee managed one company while in korea and he owned and operated a second company there for years when the second company terminated in its gross_sales were approximately dollar_figure and it employed approximately people mrs lee worked with mr lee at the second company before it terminated hamalee was a wholesale supplier of beer in the long island area of new york the lees were its only officers mr lee served as its president and mrs lee served as its secretary mr lee managed hamalee's warehouse operation reviewed its accounting_records and receipts monitored its purchase and sales orders collected its receivables effectuated its banking transactions and signed all of hamalee's tax returns mrs lee dealt with hamalee's customers took its sales orders checked its deliveries collected and accounted for moneys received by its delivery people and helped manage its financial records mrs lee and ms chong maintained hamalee's accounting_records and receipts mr lee and mrs lee were the only individuals authorized to sign checks for hamalee hamalee's purchases sales and payables were primarily transacted in cash hamalee kept its business records in two separate sets of books the first set the actual books contained all of hamalee's sales listing each sale in chronological order and referencing whether each sale was paid in cash or by check the second set the tax books showed all of hamalee's sales that were paid_by check and some of the sales that were paid in cash entries in the tax books which were the only books provided to the preparers of hamalee's tax returns were the only sales reported for tax purposes entries in the tax books were underlined in red ink in the actual books and an invoice number was handwritten in the actual books next to each underlined entry the invoices that corresponded to the invoice numbers were bates-stamped and stored in sequential order the invoices for the cash sales that were recorded in only the actual books were not bates-stamped ms chong destroyed most of these invoices after she recorded them in the actual books on date the new york city department of finance the finance department began an undercover investigation of petitioners after an informant notified them that petitioners were evading federal and state income taxes through the filing of fraudulent tax returns shortly thereafter during the course of the lees' efforts to sell hamalee's business mrs lee and ms lee were introduced to two undercover agents from the finance department posing as prospective buyers mrs lee showed the agents hamalee's actual books and she explained to the agents that hamalee had a different set of books for tax purposes mrs lee explained to the agents that the actual books included sales that were not recorded in the tax books in connection with the finance department's undercover operation the authorities raided hamalee on date seizing most of hamalee's business records and the lees' personal ms lee was there primarily as an interpreter bank records the lees and ms lee were arrested and a resulting seventy-six count grand jury indictment was filed in the new york county supreme court against them and hamalee with respect to the period date through date pursuant to a plea agreement dated date the lees and hamalee through its president mr lee pleaded guilty to a felony charge of evading new york city corporate tax for hamalee's taxable_year mr lee both individually and on behalf of hamalee also pleaded guilty to a felony charge of filing a false and fraudulent new york state franchise tax_return for hamalee's taxable_year hamalee was ordered to pay dollar_figure in restitution of new york state and city taxes mr lee was given a year custodial sentence and mrs lee was given a non-custodial sentence respondent audited petitioners for the subject years she referred to hamalee's actual books and determined that hamalee failed to report sales of dollar_figure dollar_figure dollar_figure and dollar_figure for its through taxable years respectively she referred to industry standards and determined respondent also determined that hamalee had unreported purchases in each year these additional purchases are not at issue here that hamalee's gross_profit_percentage for each year wa sec_12 percent respondent determined that hamalee constructively distributed its unreported sales income to mr lee during his and taxable years of the dollar_figure in unreported income for hamalee's taxable_year dollar_figure x respondent determined that dollar_figure was distributed to mr lee in and dollar_figure was distributed to him in of the dollar_figure in unreported income for hamalee's taxable_year dollar_figure x respondent determined that dollar_figure was distributed to mr lee in and dollar_figure was distributed to him in with respect to all of these distributions respondent determined that mr lee received a dividend of dollar_figure and a return_of_capital of dollar_figure in a dividend of dollar_figure a return_of_capital of dollar_figure and a capital_gain of dollar_figure in and a dividend of dollar_figure and a capital_gain of dollar_figure in for hamalee's and taxable years respondent determined that the unreported income of dollar_figure dollar_figure x and dollar_figure dollar_figure x was taxable to mr lee as income from an s_corporation respondent determined that all of these distributions occurred when hamalee was a c_corporation opinion except for respondent's allegations of fraud petitioners must prove that respondent's determinations set forth in her notices of deficiency are incorrect rule a and b 290_us_111 petitioners must also prove their entitlement to any deduction 292_us_435 deductions are matters of legislative grace and petitioners must show that their deductions are allowed by the code petitioners must also keep sufficient records to substantiate any deduction that would otherwise be allowed by the code sec_6001 profit on sales petitioners do not dispute that hamalee failed to report the sales set forth in the notices of deficiency the dispute rests on the calculation of hamalee's gross_profit_percentage petitioners allege in their brief that respondent must prove her determination of constructive distributions because this determination is arbitrary and capricious we refuse to consider this allegation because petitioners raised it for the first time on brief if petitioners had wanted to place this allegation before us they should have made the allegation in their petition or taken other steps to preserve it by failing to do so petitioners have conceded it see eg merlino v commissioner tcmemo_1993_200 and the cases cited therein see also rule b and attributable to these sales at trial respondent supported her determination with the testimony of two experts who concluded that hamalee's gross_profit_percentage could be as high a sec_24 percent in reaching their conclusions respondent's experts considered various factors eg economic investment market and industry conditions related to the selling of beer during the relevant time frame respondent's experts also reviewed hamalee's sales and purchases journals as well as its tax returns and referred to several relevant financial publications petitioners argue that hamalee's gross_profit percentages were percent percent percent and percent for its through taxable years respectively at trial petitioners presented an expert to attempt to disprove respondent's determination and to support their claim to the lower gross_profit percentages petitioners' expert stan lee concluded that hamalee's gross_profit percentages equalled the percentages claimed by petitioners in reaching his conclusions stan lee reviewed some of hamalee's purchases and sales documents and he assumed that this sample was representative of all of hamalee's purchases and sales documents stan lee did not review all of hamalee's purchases and sales documents and he did not consider any extrinsic evidence we agree with respondent's determination of hamalee's gross_profit percentages we found her experts to be credible and we found their presentations to be methodical empirical and persuasive respondent's lead expert the president of a valuation company headquartered in new york new york has given expert testimony on fair market valuation and financial analysis for over years in this and other courts he is a graduate of princeton university phi beta kappa junior year magna cum laude and lyman biddle senior scholar he has authored numerous books and articles and he is a member of numerous professional associations many of which he has chaired in addition to the weight that we give the testimony of respondent's experts we also find relevant the fact that respondent conservatively determined hamalee's gross_profit_percentage pincite percent for each year although her experts testified that the percentages could be as high a sec_24 percent petitioners argue that respondent's determination is erroneous because it is based on industry standards rather than the better data of hamalee's actual purchases and sales petitioners argue that stan lee used this better data and computed hamalee's gross_profit percentages at the amounts that petitioners ask us to find we are unpersuaded in addition to the fact that petitioners have failed to convince us that respondent's method of computation was less accurate than petitioners' better method we bear in mind that hamalee's cash sales accounted for a large portion of its total sales and that most of hamalee's cash sale invoices were destroyed thus even if we were to agree with petitioners that the use of hamalee's actual data was the better method for computing its gross_profit percentages we could not have applied the better method in the case at hand because the record contains insufficient data we also were not impressed with the presentation of stan lee and we view most of his conclusions to be unpersuasive his testimony and report lacked coherence and they were not helpful to the court his conclusions were partially based on hamalee's sales invoices which did not include the ones that were destroyed and he reviewed only a fraction of the already incomplete records to arrive at his conclusions we need not follow an expert's conclusions that are contrary to our better judgment see eg 304_us_282 102_tc_149 and we refuse to follow stan lee's conclusions here we sustain respondent's determination that hamalee's gross_profit_percentage i sec_12 percent for each relevant year and that hamalee has unreported sales income of dollar_figure for its taxable_year dollar_figure for its taxable_year dollar_figure for its taxable_year and dollar_figure for its taxable_year because hamalee is an s_corporation for its and taxable years we also sustain respondent's determination that hamalee's income for those years is includable in the lees' and taxable incomes constructive distributions a distribution may constructively arise when corporate funds are diverted to a shareholder's personal_use eg to pay a shareholder's personal_expense or to discharge his or her personal obligation a constructive distribution may arise even when the distributing_corporation does not formally declare that it is making a distribution 496_f2d_1384 5th cir 431_f2d_511 2d cir affg 52_tc_671 57_tc_32 37_tc_650 when a constructive distribution arises the amount if any of the distribution that is taxable to the recipient shareholder is determined by reference to sec_301 sec_301 provides that the amount of the distribution that is a dividend is included in gross_income sec_301 provides that the amount of the distribution that is not a dividend reduces the adjusted_basis of the related stock sec_301 generally provides that the amount of the distribution that is not a dividend and that exceeds the adjusted_basis of the related stock is gain from the sale_or_exchange of property petitioners argue that respondent's determination of the constructive distributions is erroneous because the lees did not receive the subject distributions in support of petitioners' argument the lees a number of their relatives and ms chong testified the lees did not receive any distributions from hamalee during the relevant years and most of the unreported income was attributable to moneys and or inventory stolen from hamalee by mr won and his brother with respect to petitioners' latter contention their witnesses generally testified that the lees learned in that mr won and his brother had been stealing money and or inventory from hamalee since to attempt to support this testimony petitioners presented some documents showing that the lees hired a law firm allegedly to recover hamalee's stolen property and that the firm sent a letter to both mr won and his brother in date asking them to compensate hamalee for the thefts or face criminal prosecution if they did not when the letters received no response the witnesses testified no further action was taken to recover the allegedly stolen amounts we are not persuaded by petitioners' arguments simply put they have failed to show us that the lees did not actually or constructively receive these distributions petitioners rely mainly on the testimony of the lees and numerous family members to support their allegations for a contrary result we give this testimony little weight in addition to the fact that much of it is self-serving and or biased we find that none of the relevant testimony is corroborated by uninterested persons or any other reliable evidence under the circumstances we are not required to and we do not rely on that testimony to support petitioners' positions herein 763_f2d_125 2d cir affg in part and revg in part on other grounds tcmemo_1983_417 393_f2d_232 2d cir affg tcmemo_1966_225 87_tc_74 petitioners also rely on the fact that the lees hired a law firm allegedly to recover the stolen funds we give this fact little weight the law firm merely mailed demand letters to mr won and his brother and neither the firm nor the lees took any meaningful steps after these letters were mailed to recover the amounts claimed stolen the lees for example could have but did not seek criminal charges against mr won or his brother with respect to the alleged theft the lees also could have but did not make a claim on hamalee's then-existing insurance_policy while we can understand the delicate and difficult familial situation that the lees may have faced with regard to criminally prosecuting their daughter's husband with respect to this purported matter we cannot excuse the lack of evidentiary support for the claimed thefts petitioners have not convinced us that these thefts occurred because petitioners have failed to disprove respondent's determination on this issue we sustain it unreported cash expenditures petitioners argue that hamalee may deduct certain cash expenditures that were made in each year in issue but for which hamalee did not claim a deduction on its corresponding tax returns petitioners allege that these cash expenditures were payments for wages of temporary employees meals provided to hamalee's employees on its premises and fuel and tolls petitioners generally rely on the testimony of ms chong to support their allegations of these unreported expenditures and the amounts thereof hamalee has no records to support these purported expenditures and petitioners ask the court to estimate the expenditures' dollar amounts we decline petitioners' invitation to estimate the amount of hamalee's claimed expenditures although petitioners are correct in that we may estimate the amount of unsubstantiated expenses when we have a basis to do so 39_f2d_540 2d cir we do not have a sufficient basis to make an estimate here see 85_tc_731 in fact the record does not even persuade us that hamalee incurred the claimed expenditures or if it had that these expenditures were ordinary and necessary business_expenses under sec_162 whereas petitioners would have us find based solely on the testimony of ms chong that hamalee incurred the purported expenditures in the amounts that she so claimed we refuse to do so ms chong's testimony on this issue is unsupported by the record and we find it to be somewhat incredible we will not rely on it labow v commissioner supra pincite lifschultz v commissioner supra pincite tokarski v commissioner supra pincite because petitioners have not proven that hamalee incurred any unreported expenditures that were deductible under sec_162 and because the record contains no reliable evidence upon which we could have otherwise estimated the amounts of these expenditures had we found them to have been incurred we hold that hamalee is not entitled to any additional deductions net_operating_loss_carryback petitioners argue that hamalee has an nol in and that the lees may carry it back to the subject years petitioners allege that the nol stems from the thefts mentioned above and cash expenditures made by hamalee in but for which it did not claim a deduction on its tax_return the cash expenditures are generally asserted to be of the same type as the cash expenditures mentioned above petitioners must prove their right to deduct an nol in the subject years 349_us_232 such a deduction is a matter of legislative grace it is not a matter of right id pincite 308_us_488 we have previously indicated that hamalee is not entitled to deduct a theft_loss in and we see no purpose that would be served by repeating our discussion here we hold that hamalee has not substantiated the claimed theft_loss in the same is true with respect to the claimed cash expenditures suffice it to say once again that petitioners have not proven that hamalee is entitled to any of them we hold that the lees may not carryback any of the purported nol additions to tax for fraud turning to respondent's allegations of fraud respondent must meet her burden of proving fraud through affirmative evidence because fraud is never imputed or presumed 55_tc_85 whether fraud exists in a given situation is a factual determination that must be made after reviewing the particular facts and circumstances of the case 96_tc_858 affd 959_f2d_16 2d cir respondent must prove both prongs of the often-cited two-prong test for fraud ie whether petitioners underpaid tax in the relevant year and whether some part of the underpayment was due to fraud in order to sustain her allegations under sec_6653 for petitioners' taxable years sec_6653 for petitioners' taxable years and the lees' taxable_year and sec a of the tax equity and fiscal responsibility act of publaw_97_248 stat amended sec_6653 effective for taxes the last day prescribed by law for the payment of which without regard to extensions was after date following its amendment sec_6653 provides in relevant part in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment additional_amount for portion attributable to fraud --there shall be added to the tax in addition to the amount determined under paragraph an amount equal to percent of the interest payable under section a with respect to the portion of the underpayment described in paragraph which is attributable to fraud and b for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax sec_1503 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 amended sec_6653 effective for returns the due_date of which without regard to extensions was after date following its amendment sec_6653 provides in relevant part in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of-- continued sec_6653 for the lees' taxable_year for purposes of sec_6653 which is applicable to continued a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax determination of portion attributable to fraud -- if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud sec_1015 of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 amended sec_6653 effective for returns the due_date of which without regard to extensions was after date following its amendment sec_6653 provides in relevant part in general --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud petitioners' taxable years respondent must prove the portion of the deficiency that is attributable to fraud cooney v commissioner tcmemo_1994_50 franklin v commissioner tcmemo_1993_184 for purposes of sec_6653 which is applicable to petitioners' taxable years and the lees' taxable_year and sec_6653 which is applicable to the lees' taxable_year when respondent shows that some part of the underpayment is due to fraud the whole underpayment is treated as attributable to fraud unless the taxpayer proves otherwise a underpayments based on our careful review of the record we find that respondent has clearly and convincingly proven that hamalee underpaid its taxes for its and taxable years and that the lees underpaid their taxes for and see sec_6653 an underpayment generally is the same as a deficiency under sec_6211 the record clearly convinces us that hamalee had significant amounts of income that were not reported on its and tax returns and that the lees had significant amounts of income that were not reported on their and tax returns the record also clearly convinces us that these amounts were subject_to tax thus with respect to hamalee's and taxable years and the lees' and taxable years we hold that respondent has met her burden on the first prong of the two-prong test for fraud in the case of the lees' and taxable years however the answer is not so clear respondent determined a deficiency in each of those years based on her determination that mr lee received constructive distributions from hamalee equal to the unreported income as set forth above we sustained those determinations because petitioners did not disprove them the mere fact that we have sustained a deficiency determined by respondent however does not mean that an individual has underpaid his or her taxes for purposes of the additions to tax for fraud dileo v commissioner supra clear_and_convincing standard applies to both prongs of the two-prong test 94_tc_654 81_tc_640 see also 78_tc_304 and the cases cited therein as the court observed in parks v commissioner supra pincite where as here respondent has prevailed on the issue of the existence of a deficiency by virtue of a taxpayer's failure to carry his burden_of_proof respondent cannot rely on that failure to sustain his burden of proving fraud we must be careful in such cases not to bootstrap a finding of fraud upon a taxpayer's failure to prove respondent's deficiency determination erroneous citations omitted with this well-settled law in mind we are not clearly convinced that the lees actually or constructively received the distributions from hamalee determined by respondent whereas petitioners presented little evidence to show that mr lee failed to receive these distributions respondent presented practically no evidence at all to show that he did receive them we hold for petitioners on this issue respondent has failed to meet her burden_of_proof see also 225_f2d_216 6th cir affg in part and revg in part a memorandum opinion of this court where fraud is determined for each of several years respondent's burden applies separately to each of the years 25_tc_940 affd sub nom 250_f2d_798 2d cir thus the lees are not liable for the and additions to tax for fraud determined by respondent our holding on this issue is not inconsistent with our prior holding that included the distributions in the lees' and taxable_income our first holding is based on the fact that petitioners failed to prove by a preponderance_of_the_evidence that the lees did not receive the subject distributions our second holding is based on the fact that respondent has not proven by clear_and_convincing evidence that they did b fraudulent intent for hamalee's and taxable years and the lees' and taxable years we turn to the second prong of the two-prong test the existence of fraud is a question of fact 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer's part 53_tc_96 because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir an intent to conceal or mislead may be inferred from a pattern of conduct spies v united_states supra pincite or from a taxpayer's entire course of conduct 56_tc_213 a pattern showing a consistent underreporting of income when accompanied by other facts evidencing an intent to conceal also justifies an inference of fraud 348_us_121 parks v commissioner supra otsuki v commissioner supra pincite certain indicia of fraud help us decide the existence of fraud the presence of several indicia may be persuasive circumstantial evidence of fraud these badges_of_fraud include the filing of false documents understatement of income maintenance of inadequate records implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities engaging in an illegal activity attempting to conceal the illegal activity and dealing in cash 796_f2d_303 9th cir affg tcmemo_1984_601 92_tc_661 based on our careful review of the record we conclude that respondent has clearly and convincingly proven the requisite fraudulent intent in each of petitioners' relevant years petitioners' clear pattern of intentional underreporting of taxable_income coupled with their two sets of books and lack of recordkeeping leads to a particularly strong inference of fraud we also consider it significant that the lees and hamalee through mr lee pleaded guilty to state_income_tax violations although this conviction does not in and of itself establish a fraudulent intent we consider the crime evidence of a propensity to defraud 61_tc_249 affd 519_f2d_1121 5th cir petzoldt v commissioner supra pincite we also find that most of the badges_of_fraud are presentdollar_figure petitioners' income was consistently underreported and in toto hamalee did not report more than dollar_figure million in sales hamalee kept separate tax books and those books did not list all of hamalee's sales most of hamalee's cash invoices were destroyed by its bookkeeper petitioners' tax returns as filed did not accurately report their taxable_income as it was known to be petitioners maintained at least bank accounts the lees individually and as officers of hamalee admitted guilt to evading state_income_tax laws petitioners attempted to conceal hamalee's unreported funds through the use of separate books hamalee's business was cash oriented dollar_figure although petitioners indeed the only badge of fraud that may not be present concerns a taxpayer's cooperation with taxing authorities the record shows neither that the lees individually or on behalf of hamalee cooperated with the taxing authorities nor that they failed to do so indeed mrs lee testified that she usually kept a large amount of money at the warehouse and that mr lee sometimes found it necessary to carry a gun because he carried so much cash ms chong also testified that hamalee typically paid their bills in cash called several witnesses to try to explain hamalee's separate books the witnesses' implausible and inconsistent explanations leave us with the firm belief that the sole reason for the dual books was to hide income from the governmentdollar_figure to restate what was stated by the court_of_appeals for the second circuit in a setting of fraud we look at the record as a whole which has a constant drum beat of fraud to which our ears are not deaf 556_f2d_687 affg tcmemo_1976_257 for the foregoing reasons we hold that hamalee is liable for the additions to its and taxes determined by respondent under sec_6653 and sec_6653 respectively and the lees are liable for the additions to their and taxes determined by respondent under sec_6653 and sec_6653 respectively in so holding we have considered all arguments made by the parties and to the extent not addressed above have found them to be without meritdollar_figure mrs lee for example gave at least five different answers to the question of why hamalee had two sets of books and why its tax preparers were only given one of those sets in particular petitioners cite kiyono v commissioner a continued c time-sensitive additions to tax respondent also determined additions to hamalee's and taxes under sec_6653 and sec_6653 respectively and additions to the lees' tax under sec_6653 in accordance with our discussion above we find that the entire amount of hamalee's and underpayments was due to fraud and the entire amount of the lees' underpayment was due to fraud we so hold additions to tax for substantial_understatement additions to tax for substantial_understatement_of_income_tax equal percent of the amount attributable to the substantial_understatement sec_6661 90_tc_498 an understatement is substantial if it exceeds the greater of percent of the tax continued memorandum opinion of this court dated date and allege that the lees had a limited knowledge of the english language that hindered their ability to understand the tax practices of the united_states and thus they are not liable for fraud we disagree although we acknowledge the similarity in these cases on the narrow point of unfamiliarity of business customs the evidence adduced at trial especially undercover transcripts and the tax books that omitted large amounts of income leads us to conclude that the lees were not as unfamiliar as they claim while this court can understand the difficulties presented to those who do not speak the english language this fact standing alone does not offset the overwhelming indicia of fraud against the lees and hamalee required to be shown on the return or dollar_figure dollar_figure in the case of a corporation other than an s_corporation sec_6661 an understatement is reduced to the extent it is based on substantial_authority or adequately disclosed in the return or in a statement attached to the return sec_6661 petitioners did not adequately disclose the amounts leading to the understatements on their returns they also have not cited any relevant authority to support any part of the understatements we sustain respondent's determinations on this issue to reflect the foregoing decisions will be entered under rule
